Name: Commission Regulation (EEC) No 3664/91 of 16 December 1991 laying down transitional measures for aromatized wines, aromatized wine-based drinks and aromatized wine- product cocktails
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 12. 91 Official Journal of the European Communities No L 348/53 COMMISSION REGULATION (EEC) No 3664/91 of 16 December 1991 laying down transitional measures for aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /91 of 10 June 1991 laying down general rules on the defini ­ tion, description and presentation of aromatized wines, aromatized wine-based drinks and aromatized wine ­ product cocktails ('), and in particular Article 1 6 thereof, Whereas transitional provisions are needed to facilitate the switchover from national to Community rules ; whereas, therefore, the first stage of marketing of products prepared in accordance with the provisions in force before the entry into force of Regulation (EEC) No 1601 /91 should be permitted for one year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Implementation Committee for Aromatized Wines, 17 December 1991 and will be completed before 17 June 1992 in accordance with the provisions in force prior to 17 December 1991 , may take place until 16 December 1992 in a presentation complying with those provisions. 3. For the purposes of this Regulation :  'preparation' means the operations resulting in a finished product bottled, labelled and intended for the final consumer,  'first stage of marketing' for prepared products means sale and actual removal from the production underta ­ kings or from those undertakings' places of storage . 4. Notwithstanding the time limit of 16 December 1992 laid down in paragraphs 1 and 2, the sale of Community and imported products which are fully prepared and held at that date at the sale-to-the-final ­ consumer stage may take place until stocks are exhausted. Article 2 1 . Pending the adoption not later than 31 December 1992 of detailed rules of application pursuant to Regula ­ tion (EEC) No 1601 /91 , the Member States may continue to apply the relevant national rules in force prior to 17 December 1991 . 2. Pending a decision, not later than 31 December 19 £2, concerning derogations which may be made pursuant to Regulation (EEC) No 1601 /91 , the provisions of the national rules in force prior to 17 December 1991 shall continue to apply, save in the case of a decision to the contrary by the Member State concerned. HAS ADOPTED THIS REGULATION : Article 1 1 . The first stage of marketing of Community products prepared before 17 December 1991 and of products prepared and imported before that date as referred to in Regulation (EEC) No 1601 /91 which comply with the provisions in force before that date may take place until 16 December 1992 in a presentation complying with those provisions. 2. The first stage of marketing of Community and imported products, covered by Regulation (EEC) No 1601 /91 , whose preparation commenced before Article 3 This Regulation shall enter into force on 17 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 149, 14. 6. 1991 , p. 1 .